Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 17, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161006
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re A. SCHEPPERLY, Minor.                                      SC: 161006                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 349473
                                                                   Antrim CC Family Div:
                                                                   18-008045-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 28, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 17, 2020
           b0414
                                                                              Clerk